Title: To James Madison from Carl Friedrich von Wiebeking, 19 June 1813
From: Wiebeking, Carl Friedrich von
To: Madison, James


Monseigneur!
Munich le 19 Juin 1813 en Bavière
Dans le nombre des monuments publics, les ponts jetés sur des grandes fleuves sont les plus dignes de fixer principalement l’attention des grands hommes d’état, c’est ce qui m’inspire l’audace de présenter à Votre Excellence quelques ouvrages sur une nouvelle construction de ponts éxécutés avec le meilleur succès dans le royaume de Bavière, ainsi que deux memoires sur l’amèlioration des ports. Les grandes ouvertures que l’on peut donner moyenant cette nouvelle construction aux ponts, permettent aux hautes eaux et aux débacles des glaces un libre passage et sont trés commodes pour la navigation. L’application de cette construction de ponts à arches de charpente, est pour l’Amérique, comme j’ose l’esperer sous l’aspect de l’economie et de la durée d’autant plus utile que ce pays est traversé par de grandes et rapides fleuves et qu’il contient en abondance des bois de grandes dimensions. Je ne serois que trop heureux, si cette invention attire les regards de Votre Excellence et si elle ne Lui paroit pas indigne de Son attention. Je suis avec le trés profond respect de Votre Excellence le trés humble et trés obéissant serviteur!
Chevalier de Wiebeking.Conseiller intime auservice de S.M. le Roi deBavière, chef d’unesection du ministère desfinances et Directeurgénéral des ponts etchaussées
 
Condensed Translation
Among public monuments, bridges built across large rivers are the most worthy of the attention of great statesmen. This inspires in Wiebeking the boldness to present to JM some works on a new method of bridge construction carried out with great success in the kingdom of Bavaria, as well as two theses on the improvement of harbors. The large openings made possible by this new method of construction allow free passage to high water and broken slabs of ice and are very convenient for navigation. Wiebeking hopes that the new method’s application of a framework of timber arches will be all the more useful in America in terms of economy and durability, since that country is crossed by large and swift rivers, and contains great forests in abundance. Would be happy if this invention should appear worthy of JM’s attention. Identifies himself as privy councillor to the King of Bavaria, head of a section of the ministry of finance, and director of bridges and roads.
